Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2019, 6/12/2019 and 1/11/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. (USPN 9,844,869) in view of Ohkouchi et al. (USPN 5,634,274).
Ullrich discloses a power tool comprising: an electric motor (10) including an output shaft (12); 
a transmission including a transmission housing (50); a spindle (36) rotatable in response to receiving torque from the transmission; a pinion (28) separate from and coupled to the output shaft, the pinion including a bushing portion (at 54), a toothed portion (30) for driving the transmission, and a cylindrical portion (32) between the bushing portion and the toothed portion; a fan (20) coupled to the bushing portion of the pinion; wherein the transmission is a planetary transmission having a plurality of planet gears (48); wherein the transmission housing includes an opening (see Fig. 2) through which the toothed portion of the pinion extends, and wherein the toothed portion of the pinion is configured as a sun gear that meshes with the planet gears.
Ullrich does not disclose a bearing arranged between the cylindrical portion and the transmission housing for rotatably supporting the pinion and the output shaft, wherein the bearing includes an inner race that is coupled to the cylindrical portion and an outer race that is coupled to the transmission housing,  a plurality of rollers between the inner race and the outer race or that the transmission housing defines a recess in which the bearing is arranged, and wherein the recess is adjacent the opening.
Ohkouchi discloses a bearing (56b) having an inner race, outer race and rollers (see Fig. 4), the bearing rotatable supporting a pinion (65) and output shaft (see Fig. 4) and being located in the recess of a housing (see Fig. 4). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the power tool of Ullrich to have a bearing accommodated in the housing and supporting the output shaft and pinion, in order to reduce friction and increase the life of the power tool. 
Regarding claims 3, 4 and 10, while the combination of Ullrich and Ohkouchi do not specifically close the manner in which the pinion and bearing are installed in the power tool, however press-fit or interference fit and slip fit connections are old and well known in the art.
 Accordingly, one having ordinary skill in the art at the time the application as filed would have found it obvious to have the bearing inner race press fit to the cylindrical portion of the pinion, and the outer race slip fit to the housing, and the pinion press fit on the shaft, as the selection of a known manner of assembly requires only routine skill in the art. 

Allowable Subject Matter
Claims 12-18 and 20 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658